MEMORANDUM ***
Marin Robles-Doroteo and his wife Martha Heroína Gomez-Santos, natives *937and citizens of Peru, petition for review of the Board of Immigration Appeals’ order dismissing as untimely their appeal from an immigration judge’s decision denying asylum and withholding of removal. Pursuant to the REAL ID Act of 2005, we construe Petitioners’ transferred habeas petition as a petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 928-29 (9th Cir.2005). We dismiss the petition for review.
We do not consider Petitioners’ contentions because they were the subject of a previous petition for review. See Robles-Doroteo v. Ashcroft, 81 Fed.Appx. 253 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.